      Case 3:20-cv-00967-JAG Document 1 Filed 12/16/20 Page 1 of 17 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

 MARY CHRISTINA WILMOTH
 and ROBERT MATTHEW WILMOTH

                                    Plaintiffs,            Civil Action No. 3:20-cv-967

 v.

 SN SERVICING CORPORATION,

                                     Defendant.

                                             COMPLAINT

         COME NOW Plaintiffs, Mary Christina Wilmoth and Robert Matthew Wilmoth

(“Plaintiffs”), by counsel, and file this Complaint against SN Servicing Corporation (“SN

Servicing”). Plaintiffs allege as follows:

                                 PRELIMINARY STATEMENT

         1.    This case demonstrates that, as the entities that perform the day-to-day management

of loans, “servicers can have a direct and profound impact on borrowers.” 1 In this case, even

though Plaintiffs fully and timely paid their mortgage each month, the servicer of their home loan

treated their payments as late while assessing late charges, excess interest, and default related fees

to their account.

         2.    It appears that SN Servicing’s multitude of errors stems from a mistake in the record

of the prior servicer of Plaintiffs’ account. This initial mistake was compounded by SN Servicing’s

own errors and noncompliance with federal law. To be clear, at all times that SN Servicing serviced




1 See Mortgage Servicing Rules Under the Real Estate Settlement Procedures Act (Regulation
X), 78 Fed. Reg. 10696, 10699 (Feb. 14, 2013) (codified at 12 C.F.R. pt 1024).
      Case 3:20-cv-00967-JAG Document 1 Filed 12/16/20 Page 2 of 17 PageID# 2




the loan, Plaintiffs were current on their monthly mortgage. Nonetheless, SN Servicing has treated

them as delinquent and refused to correct the errors in their account.

          3.   A homeowner should not have to file a lawsuit in order to correct servicer errors.

Indeed, Congress enacted the Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. §§

2601-2617, in part, to protect consumers from the type of abusive and inaccurate servicing

practices used by the servicers of Plaintiffs’ home loan. Consistent with its consumer protection

purposes, RESPA imposes mandatory duties on mortgage servicers, including specific

requirements related to the investigation and correction of errors. 12 U.S.C. § 2605.

          4.   Plaintiff alleges claims against SN Servicing for its numerous violations related to

its duties under RESPA, 12 U.S.C. § 2605. RESPA provides for actual damages, statutory

damages, costs, and attorney’s fees for violations of certain mortgage servicer duties. The

imposition of civil liability on servicers for the damage caused by their violations of the

requirements of RESPA is essential to achieve the consumer protection purposes of RESPA

because home mortgage servicers are incentivized “to look for opportunities to impose fees on

borrowers to enhance revenues.” 2 Indeed, this case exemplifies the type of far reaching

consequences noncompliance with RESPA can have on a homeowner. Here, SN Servicing has

profited from assessing late fees and other charges, while laying a false foundation to foreclose on

Plaintiffs’ home.

          5.   Finally, Plaintiffs allege claims against SN Servicing for its violations of §§ 1692e

and 1692f of the FDCPA for its conduct of making false and misleading representations regarding

the mortgage account.




2
    Id.


                                                 2
   Case 3:20-cv-00967-JAG Document 1 Filed 12/16/20 Page 3 of 17 PageID# 3




                                 JURISDICTION AND VENUE

       6.      This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331, 12 U.S.C.

§ 2605(f), and 15 U.S.C. § 1692k.

       7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                           PARTIES

       8.      Plaintiff Mary Christina Wilmoth is a natural person.

       9.      Plaintiff Robert Matthew Wilmoth is a natural person.

       10.     SN Servicing Corporation is a mortgage servicing company with a principal place

of business in Baton Rouge, Louisiana.

                                             FACTS

                              Plaintiffs’ Bankruptcy Proceedings

       11.     This case concerns the Wilmoths’ mortgage on their home in Chesterfield, Virginia.

       12.     The Wilmoths took out the mortgage on their home in 2005 with Citibank, F.S.B.

       13.     In August 2014, the Wilmoths filed for Chapter 13 Bankruptcy in the United States

Bankruptcy Court for the Eastern District of Virginia.

       14.     At that time, the Wilmoths still owed an outstanding balance on their mortgage,

which had been transferred by Citibank, F.S.B. to Wilmington Savings Fund Society, FSB 3 and

was serviced by Fay Servicing.

       15.     In their proposed Chapter 13 Plan, the Wilmoths proposed that their regular

payments would be made on their home mortgage in the amount of $796.32.




3 The note holder was Christiana Trust, a Division of Wilmington Savings Fund Society, FSB, as
Trustee for GFT Mortgage Loan Trust, Series 2013-1.



                                                3
   Case 3:20-cv-00967-JAG Document 1 Filed 12/16/20 Page 4 of 17 PageID# 4




         16.   Thus, by successfully completing their Chapter 13 Plan, the Wilmoth’s would

become current on their mortgage and would continue to be responsible for their monthly

payments.

         17.   However, Wilmington Savings Fund Society mistakenly objected to the Chapter 13

Plan, incorrectly claiming that the monthly payment was $914.31 instead of the $796.32 provided

for in the Wilmoths’ proposed plan.

         18.   The Wilmoths filed a Response to the objection, explaining that Wilmington

Savings Fund Society contained incorrect and inflated information regarding the amount of the

real estate taxes on the property. Additionally, Wilmington Savings Fund Society’s escrow

analysis attempted to back-date the change in the payment amount in violation of the Bankruptcy

Rules.

         19.   Wilmington Savings Fund Society subsequently withdrew its objection to the

Chapter 13 Plan. And, in its withdrawal, it stated “The instant Withdrawal of Objections is based

on the finding that the proposed monthly payment in the plan is accurate.” In other words,

Wilmington Savings Fund Society conceded that its objection was in error and that the Wilmoths

accurately provided for the correct monthly payments in their proposed plan.

         20.   The Chapter 13 Plan was subsequently confirmed on December 9, 2014.

         21.   The Wilmoths continued to timely make their mortgage payments in full each

month in accordance with the Chapter 13 Plan.

         22.   Nonetheless, in February 2016, Wilmington Savings Fund Society moved for relief

from the automatic stay for the purpose of enforcing the Note and Trust “including but not limited

the right to foreclose” on the Wilmoths’ home.




                                                 4
    Case 3:20-cv-00967-JAG Document 1 Filed 12/16/20 Page 5 of 17 PageID# 5




       23.      The Wilmington Savings Fund Society’s motion for relief from the automatic stay

was based on an erroneous claim that the Wilmoths had missed three of their mortgage payments

and were past due in the amount of $2,152.58.

       24.      After the Wilmoths’ provided evidence of their timely payments, the Wilmington

Savings Fund Society withdrew its motion for relief from the automatic stay.

       25.      In early 2017, the ownership of the Wilmoths’ mortgage was transferred from

Wilmington Savings Fund Society to U.S. Bank. 4 Accordingly, servicing of the mortgage was

transferred from Fay Servicing to SN Servicing.

       26.      After the servicing of the loan was transferred to SN Servicing in February 2017,

the Wilmoths continued to timely and fully pay the amount due on their mortgage each month to

SN Servicing.

       27.      However, at the time of the transfer of the servicing, Fay Servicing and SN

Servicing treated the Wilmoths as if they were in default.

       28.      For example, it appears that in the transferring of the servicing of the loan, Fay

Servicing’s prior errors were adopted and compounded by SN Servicing. This became apparent in

September 2019 when the Wilmoths’ bankruptcy proceeding was in its final stages.

       29.      U.S. Bank filed a Response to Notice of Final Cure Payment on September 5, 2019,

erroneously claiming that the Wilmoths were three payments behind on their mortgage and

subsequently owed an outstanding amount of $2,461.92. A payment history was provided by U.S.

Bank to support its assertion. Upon information and belief, this payment history was from SN




4
 The full name of the note holder was U.S. Bank Trust National Association, as Trustee of the
IGSC Series II Trust.



                                                5
   Case 3:20-cv-00967-JAG Document 1 Filed 12/16/20 Page 6 of 17 PageID# 6




Servicing’s records, and it contained the same errors that Wilmington Savings Fund Society had

already conceded to be incorrect.

        30.    The Wilmoths filed a response to U.S. Bank’s Response to Notice of Final Cure

Payment explaining that it had been making full and timely payments each month.

        31.    The Wilmoths’ response included detailed information regarding the amount of the

payments that were due each month and the amount they paid. The Wilmoths attached proof of

their payments.

        32.    It appears that from the time SN Servicing took over the servicing of the Wilmoths’

loan that it incorrectly treated each payment as late and erroneously assessed a late fee to the

Wilmoths’ account each month. To be clear, even though the Wilmoths were not behind on their

mortgage and made timely payments each month, SN Servicing wrongly treated their payments as

late, assessed late fees, and refused to properly credit their payments. This behavior continues to

date.

        33.    The Wilmoths’ bankruptcy case was completed on August 26, 2019; they were

subsequently discharged on November 4, 2019; and the case was closed on February 19, 2020.

                           SN Servicing’s Failure to Correct its Records
                  and Plaintiffs’ Qualified Written Requests and Notices of Errors

        34.    The current status of Plaintiffs’ home mortgage is very simple. At the discharge of

Plaintiffs’ bankruptcy, Plaintiffs were completely up to date on their mortgage because (1) the

bankruptcy plan brought them current on any pre-filing outstanding balances and (2) they timely

and fully made all payments post-filing. Plaintiffs are able to provide proof of all their payments

and have repeatedly provided this information to SN Servicing and the prior servicer of their home

loan.




                                                 6
   Case 3:20-cv-00967-JAG Document 1 Filed 12/16/20 Page 7 of 17 PageID# 7




       35.     Nonetheless, SN Servicing has repeatedly failed to correct its records to reflect that

Plaintiffs are current on their mortgage. Instead, SN Servicing has erroneously treated each

payment as late and wrongfully assessed late charges, causing their records to become an

incomprehensible mess that does not accurately reflect the status and history of the account.

       36.     For example, in February and March 2020, immediately following the discharge

and when the current status of Plaintiffs’ account was most apparent, SN Servicing sent Plaintiffs

a monthly statement falsely claiming that their account was over 60 days delinquent and stating

they must pay more than $4,000 to bring their account current (even though they only owed around

$800 for that month).

       37.     SN Servicing has sent Plaintiffs several monthly statements and other

communications inaccurately representing the status of the debt and amount due.

       38.     On or around February 21, 2020, Plaintiffs sent SN Servicing a Qualified Written

Request and Notice of Error informing SN Servicing of the errors in their account. Plaintiffs

requested that SN Servicing correct the account and confirm that they were current on their loan

through February 2020.

       39.     Plaintiffs also requested specific information in the February 2020 letter including:

invoices related to an “attorney fee” they were charged on their mortgage statement; an explanation

of all late fees on the account totaling $442.04 on their statement; all servicing notes from the loan

file; and all late charges and other expenses assessed to account since SN Servicing took over the

servicing of the account.

       40.     Plaintiffs never received any communication from SN Servicing for further

information associated with any investigation of the February 2020 Notice of Error and Qualified

Written Request.




                                                  7
   Case 3:20-cv-00967-JAG Document 1 Filed 12/16/20 Page 8 of 17 PageID# 8




       41.     SN Servicing responded with a letter dated April 3, 2020, that was written by an

attorney, William A. Fogelman.

       42.     Based on the face of the letter from Mr. Fogelman, it appears that no investigation

was made into the errors in Plaintiffs’ account and that Mr. Fogelman instead just consulted the

records Plaintiffs had already informed him were incorrect. For example, Mr. Fogelman stated,

“Our records show the loan is due for the January 1, 2020 payment . . . .”

       43.     Mr. Fogelman also ignored Plaintiffs’ requests for information without explanation.

For example, he did not provide any invoice or explanation of the “attorney fee” that was included

in their mortgage statement. Nor, did he state any reason for the unavailability of the information.

Plaintiffs specifically asked for an explanation of the $442.04 in late fees on their account, Mr.

Fogelman failed to address it. Plaintiff also asked for an explanation of all late charges and other

expenses that were assessed to the account. While the payment history would reflect late charges,

it is unclear from Mr. Fogelman’s response what other expenses and default related fees have been

assessed to the account in addition to the “attorney fee” that Plaintiffs noticed on their mortgage

statement.

       44.     Instead of providing the information Plaintiffs requested, Mr. Fogelman attached

the Response to Notice of Final Cure Payment from the Bankruptcy Proceedings that had already

been discredited by Plaintiffs through their detailed briefing and evidence in the bankruptcy

proceeding.

       45.     Plaintiffs sent a follow up Notice of Error and Qualified Written Request to SN

Servicing on or around April 20, 2020. Plaintiffs renewed the dispute that they had timely paid all

of their payments on time, and they directed SN Servicing to review the docket history of the

bankruptcy proceeding where proof of the payments was provided. Plaintiffs provided their phone




                                                 8
   Case 3:20-cv-00967-JAG Document 1 Filed 12/16/20 Page 9 of 17 PageID# 9




number and asked for SN Servicing to call if they would like them to provide additional proof of

the payments. Plaintiffs also asked that SN Servicing respond to the requests for information in

their previous letter that Mr. Fogelman ignored.

       46.     Plaintiffs never received any communication from SN Servicing as part of an

investigation into their April 2020 qualified written request.

       47.     SN Servicing responded with a letter dated June 8, 2020, that was written again by

attorney, Mr. Fogelman.

       48.     Mr. Fogelman’s response did not differ substantially from his previous letter.

       49.     Again, from the face of Mr. Fogelman’s letter it appears that no investigation was

made into the accuracy of SN Servicing’s records, as Mr. Fogelman’s letter repeatedly states that

his response is based on SN Servicing’s records.

       50.     Mr. Fogelman again ignored Plaintiffs’ requests for information.

       51.     Plaintiffs sent another qualified written request to no avail in June 2020.

       52.     In one last attempt to correct the errors in their account Plaintiffs sent another

qualified written request to SN Servicing dated September 17, 2020.

       53.     Because it is unclear from SN Servicing’s documents and letters which payments

it believes Plaintiffs first missed, Plaintiffs letter includes a detailed description of their entire

payment history.

       54.     First, Plaintiffs accounted for all payments from the time they took out the loan in

2005 through August 20, 2014 when they filed for bankruptcy. Because U.S. Bank conceded in

the bankruptcy proceedings that Plaintiffs paid in full the amount to cure any prepetition default

on the creditors claim, there should be no dispute that Plaintiffs were current on their mortgage for

all payments from 2005 to August 2014.




                                                   9
  Case 3:20-cv-00967-JAG Document 1 Filed 12/16/20 Page 10 of 17 PageID# 10




        55.    Second, Plaintiffs attached proof of all payments made on the account from

September 2014 through January 2017. Plaintiffs also included a detailed description of this

payment history to assist SN Servicing in understanding that Plaintiffs’ evidence demonstrated

that they were current on all payments from September 2014 through January 2017. This included

an explanation of the amount that was due each month.

        56.    Third, Plaintiffs explained that SN Servicing’s payment history that was previously

provided to them demonstrated that Plaintiffs made their monthly payments for the months of

February 2017 through August 2020.

        57.    Therefore, Plaintiffs provided SN Servicing everything it would have already

discovered if it had fulfilled its RESPA investigative duties in response to Plaintiffs’ previous

qualified written requests and notices of errors. Additionally, Plaintiffs provided a detailed

explanation establishing the errors in SN Servicing’s records.

        58.    Plaintiffs thus requested that SN Servicing make appropriate corrections to their

account, to remove all late charges and excess interest that was charged to their account, and to

properly apply their payments.

        59.    Plaintiffs also requests specific information from SN Servicing so that Plaintiffs

could understand the charges to their account and determine whether the charges and fees were

valid. This information included: an explanation of the “Legal Fee Assessment” and “Attorney

Fee” that was assessed to their account; all related invoices from attorneys; an itemized list of all

default related fees that were assessed to the account; and any invoices related to any default related

fees.

        60.    Plaintiffs never received any communication from SN Servicing as part of an

investigation into their September 2020 qualified written request.




                                                  10
  Case 3:20-cv-00967-JAG Document 1 Filed 12/16/20 Page 11 of 17 PageID# 11




         61.   SN Servicing responded with a letter dated November 23, 2020, that was written

again by attorney, Mr. Fogelman.

         62.   Mr. Fogelman’s response did not differ substantially from his previous letter.

         63.   Again, from the face of Mr. Fogelman’s letter, it appears that no investigation was

made into the accuracy of SN Servicing’s records, as Mr. Fogelman’s letter repeatedly states that

his response is based on SN Servicing’s records.

         64.   Additionally, Mr. Fogelman either did not review Plaintiffs’ explanation of the

error on their account and proof of payments or he chose to ignore it in favor of blindly relying on

SN Servicing’s flawed records.

         65.   For the first time, Mr. Fogelman identifies where SN Servicing believes Plaintiffs’

fell behind on their mortgage. He states, “The record shows that the first post-petition payment

was not made. In addition, the payments made post-petition were not sufficient to pay the principal

interest and escrow due.”

         66.   Thus, according to Mr. Fogelman’s letter, it appears that SN Servicing is relying on

the same mistake in the prior servicer’s records that caused Wilmington Savings Fund Society to

erroneously object to the Chapter 13 plan and move to foreclose on Plaintiffs. See supra ¶¶ 17-19,

22-24.

         67.   Had SN Servicing conducted an investigation beyond the inaccurate records which

Plaintiffs challenged in their numerous qualified written requests, SN Servicing would have

discovered that Plaintiffs were current on their mortgage.

         68.   Indeed, Plaintiffs’ final qualified written request included a detailed history of this

inaccuracy in the prior servicer’s records, which could have been confirmed by SN Servicing,

including by a review of the filings in the bankruptcy proceedings.




                                                 11
  Case 3:20-cv-00967-JAG Document 1 Filed 12/16/20 Page 12 of 17 PageID# 12




       69.     In addition to failing to conduct an investigation into the errors, SN Servicing failed

to make appropriate corrections and ignored Plaintiffs’ requests for information.

                                 SN Servicing is a Debt Collector

       70.     SN Servicing is a mortgage servicing company who specializes in servicing

delinquent mortgages.

       71.     Upon information and belief, SN Servicing regularly demands payment from

consumers of claimed arrearages and provides consumers reinstatement quotes and itemizations

of amounts that SN Servicing is attempting to collect. SN Servicing did so as to the Plaintiffs.

       72.     At the time SN Servicing’s servicing began, it considered the Plaintiffs’ mortgage

delinquent and, thus, SN Servicing does not fall within the mortgage servicing exception to the

definition of a debt collector. See 15 U.S.C. § 1692a(6).

                                        COUNT ONE:
                         Violation of RESPA, 12 U.S.C. § 2605(k)(1)(C)

       73.     Plaintiffs incorporate by reference each of the allegations set forth in the preceding

paragraphs.

       74.     Plaintiffs contacted SN Servicing on numerous occasions, and informed SN

Servicing of its failure to provide standard servicer duties.

       75.     These errors included SN Servicing’s failure to correctly allocate payments, to send

accurate monthly statements, and to investigate the errors in the account.

       76.     SN Servicing failed to take timely action to correct the errors in Plaintiffs’ account.

       77.     As a result of SN Servicing’s conduct, Plaintiffs suffered concrete and

particularized harm, including: the incurring of unnecessary fees and interest on their mortgage

account, default related assessments, and emotional distress, including aggravation and stress from

their home being placed in jeopardy by SN Servicing’s conduct.



                                                 12
  Case 3:20-cv-00967-JAG Document 1 Filed 12/16/20 Page 13 of 17 PageID# 13




       78.     Plaintiffs are entitled to recover actual damages, statutory damages, costs, and

attorney’s fees from SN Servicing for each of its violations of 12 U.S.C.§ 2605(k) in an amount to

be determined by the Court pursuant to 12 U.S.C. § 2605(f).

                                         COUNT TWO:
                           Violation of RESPA, 12 U.S.C. § 2605(e)(2)

       79.     Plaintiffs incorporate by reference each of the allegations set forth in the preceding

paragraphs.

       80.     As alleged, Plaintiffs submitted several qualified written requests to SN Servicing,

and SN Servicing received each request.

       81.     SN Servicing violated 12 U.S.C. § 2605(e)(2) on multiple occasions. Without

limitation, SN Servicing’s violations of 12 U.S.C. § 2605(e)(2) include: failing to conduct an

adequate investigation in responding to each of their qualified written requests; failing to make

appropriate corrections; failing to provide the information requested; and failing to provide an

explanation of the unavailability of information requested.

       82.     As alleged herein, SN Servicing reached conclusions in its responses that

contradicted the proof of payment provided by Plaintiffs without any explanation.

       83.     From the face of Mr. Fogelman’s letters, it appears that SN Servicing failed to

conduct an investigation into the errors raised by Plaintiffs, and it instead relied on the inaccurate

records Plaintiffs challenged. Further, SN Servicing’s written response provided Plaintiffs with

incomplete and one-sided information and failed to provide the requested information.

       84.     In violation of RESPA, SN Servicing did not fulfill its investigative obligations

under 12 U.S.C. § 2605(e) and failed to make necessary corrections.




                                                 13
  Case 3:20-cv-00967-JAG Document 1 Filed 12/16/20 Page 14 of 17 PageID# 14




        85.    Plaintiffs qualified written requests sought information that would have helped

them understand the fees charged to their account and the validity and appropriateness of such

fees.

        86.    As a result of SN Servicing’s violations of 12 U.S.C. § 2605(e)(2), Plaintiffs

suffered concrete and particularized harm, including the deprivation of information to protect their

interests in their home; the incurring of unnecessary fees and interest on their mortgage account;

default related assessments on their mortgage account; and other emotional distress.

        87.    Upon information and belief and based on SN Servicing’s repeated violations here,

SN Servicing’s noncompliance with 12 U.S.C. § 2605(e)(2) is a part of a pattern or practice of

noncompliance with 12 U.S.C. § 2605(e).

        88.    Plaintiffs are entitled to recover actual damages, statutory damages, costs, and

attorney’s fees from SN Servicing for each of its violations of 12 U.S.C.§ 2605(e)(2) in an amount

to be determined by the Court pursuant to 12 U.S.C. § 2605(f).

                                      COUNT THREE:
                                   FDCPA, 15 U.S.C. § 1692e

        89.    Plaintiffs incorporate each of the allegations set forth in the preceding paragraphs.

        90.    SN Servicing violated 15 U.S.C. § 1692e by repeatedly using false, deceptive, and

misleading representations or means in connection with the collection of the home mortgage

account.

        91.     By its conduct, SLS used false and deceptive means to collect or attempt to collect

on the loan.

        92.    For example, on numerous communications, SN Servicing misrepresented the

status of the loan and the amount owed by Plaintiffs in an attempt to collect on their mortgage

account.



                                                14
  Case 3:20-cv-00967-JAG Document 1 Filed 12/16/20 Page 15 of 17 PageID# 15




       93.     SN Servicing made these communications even after being informed by Plaintiffs

that they were current on their mortgage.

       94.     SN Servicing knew or should have known that it was making false representations

regarding the status and amount of the debt that was owed.

       95.     Upon information and belief, SN Servicing’s abusive noncompliance is a part of a

persistent and widespread practice.

       96.     Plaintiffs suffered actual damages as a result of SN Servicing’s violations of §

1692e, including the incurring of additional debt secured by real property and/or the payment of

fees and emotional damages.

       97.     Based on SN Servicing’s noncompliance with § 1692e, Plaintiffs are entitled to

recover actual damages, statutory damages, reasonable attorneys’ fees, and costs, pursuant to 15

U.S.C. § 1692k.

                                       COUNT FOUR:
                                    FDCPA, 15 U.S.C. § 1692f

       98.     Plaintiffs incorporate each of the allegations set forth in the preceding paragraphs.

       99.     SN Servicing violated 15 U.S.C. § 1692f by the use of unfair or unconscionable

means to collect or attempt to collect a debt.

       100.    For example, on numerous occasions, SN Servicing charged excess interest, late

charges, and other fees to Plaintiffs’ mortgage account and attempted to collect such amounts from

her even though it had no legal right to do so. SN Servicing also claimed Plaintiffs were delinquent

on their home loan and that failure to bring their mortgage current by paying the demanded amount

could result in the foreclosure of their home, even though Plaintiffs were in fact current on their

mortgage and SN Servicing had not right to foreclose.




                                                 15
  Case 3:20-cv-00967-JAG Document 1 Filed 12/16/20 Page 16 of 17 PageID# 16




       101.    When Plaintiffs informed SN Servicing of the mistake in its records, SN Servicing

refused to correct the mistake, even in the face of Plaintiffs’ proof of payments.

       102.    SN Servicing knew or should have known that Plaintiffs were current on their

mortgage because Plaintiffs made their full and timely payments each month, and SN Servicing is

a mortgage servicing company with a responsibility to keep records of such payments.

       103.    Upon information and belief, SN Servicing’s abusive noncompliance is a part of a

persistent and widespread practice.

       104.    Plaintiffs suffered actual damages as a result of SN Servicing’s violations of §

1692f, including the incurring of additional debt secured by real property and/or the payment of

fees and emotional damages.

       105.    Based on SN Servicing’s noncompliance with § 1692f, Plaintiffs are entitled to

recover actual damages, statutory damages, reasonable attorneys’ fees, and costs, pursuant to 15

U.S.C. § 1692k.

       WHEREFORE, Plaintiffs demand judgment for actual, statutory, and punitive damages

against; their attorneys’ fees and costs; prejudgment and post-judgment interest at the judgment

rate; and such other relief the Court deems proper.

       TRIAL BY JURY IS DEMANDED.

                                              Respectfully submitted,
                                              MARY CHRISTINA WILMOTH and
                                              ROBERT MATTHEW WILMOTH

                                              By:     /s/ Kristi C. Kelly
                                              Kristi C. Kelly, Esq., VSB #72791
                                              Andrew J. Guzzo, Esq., VSB #82170
                                              Casey S. Nash, Esq., VSB #84261
                                              KELLY GUZZO, PLC
                                              3925 Chain Bridge Road, Suite 202
                                              Fairfax, VA 22030
                                              (703) 424-7572



                                                 16
Case 3:20-cv-00967-JAG Document 1 Filed 12/16/20 Page 17 of 17 PageID# 17




                                 (703) 591-0167 Facsimile
                                 Email: kkelly@kellyguzzo.com
                                 Email: aguzzo@kellyguzzo.com
                                 Email: casey@kellyguzzo.com
                                 Counsel for Plaintiffs




                                   17
